DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
A detent mechanism, of claims 4 and 16;
A guard bar and cap, of claims 12 and 18 
A top portion, bottom portion, and convex portion, of claims 13 and 19;
It is noted that some of these items may be shown in the Figures.  Labeling these items overcomes the objection.  If an item is important enough to claim, it is important enough to be labeled in the Figures and discussed in the Detailed Description. 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figure 2, item 24B
In Figure 3B, items 26A’, 26A”, and 26A’’’.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
In paragraph [0045], item 26X.
In paragraph [0048], items 42A and 42B.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 
In this case, the abstract utilizes the legal phraseology “comprising” and “configured” and is written in the form of a claim.
The disclosure is objected to because of the following informalities:
Paragraphs [0043]-[0044] are confusing in that they describe how in Figure 3A, the blades are approximate to the shaving plane and in Figure 3B,  the blades are retracted deeper into the housing and are further away from the shaving plane.  It is unclear what structure defines the shaving plane.  The only plane disclosed is plane P in Figure 1 which does not seem to apply.  This plane needs to be labeled in the Figures.   
Appropriate correction is required.
Double Patenting
Claim 15 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 15 simply adds the word “blade” to the preamble and the word “housing” before the blade limitation on line 2.  Neither word adds any structure to the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to claims 4 and 16, the detent mechanism is unclear in that the specification fails to provide any insight on the structure needed to define such a mechanism.  Though the detent mechanism is disclosed in the specification, no structure is given and this mechanism does not appear to be discussed in the Detailed Description portion or with regards to the Figures.  Paragraph [0047] is the area that discusses structures that hold the movable members but there is no mention of a detent mechanism.  It is noted that none of these specific holding means are shown in the Figures and claiming any of them will lead to an objection under 37 CFR 1.83(a).  
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 2, it is unclear if the “plurality of blades” limitation is meant to further limit the blade limitation of claim 1 or not.  As written, the claim 2 blades are in addition to the claim 1 blade.  This is fine and this rejection can be disregarded if that was the intent.  If the claim 2 blade limitation was meant to further limit the claim 1 blade, claim 1 should disclose “at least one blade” while claim 2 discloses “the at least one blade is a plurality of blades”.  Claim 3 has the same issue with resilient members.  It is noted that making this change to claim 1 overcomes the claim 15 objection in paragraph 7 above.
With regards to claims 4 and 16, it is unclear what structure defines the detent mechanism.  What structure allows for the detent mechanism alone to perform a holding function.  As written, the detent mechanism alone holds the movable member which does not appear to be supported.  Paragraph [0047] discloses holding means where 50A and 60A both have cooperating parts to perform the holding.  There does not appear to be a holding mechanism by itself.  The movable member makes up part of the structure performing the holding function.   
With regards to claim 8, what structure defines the first and second ends?   

With regards to claim 8, it is unclear how the second movable member can be in the positions that are defined by the first movable member.  The second member is separately movable to its own positions.  
With regards to claim 9, it is unclear what is being claimed.  Is the resilient element bendable?
With regards to claim 10 lines 6-7, the phrase “moving the first movable member…in either one of the first or second directions” is unclear.  The movable member is arcuate shaped and moves in an arcuate path with is an infinite amount of directions.  It is unclear how the first and second directions are associated with the arcuate movement.
With regards to claims 10 and 15, the phrase “first movable member” should be replaced with “movable member”.  If there a second member is never claimed, use of the term “first” is not needed. 
With regards to claims 12 and 18, the housing and the pair of C-shaped retainers are unclear.  As written, the retainer and housing are unrelated to the first movable member which is not supported.  Now that the retainers and housing are claimed, at least one of the retainers must be disclosed as being the structure that allows the movable member to be movably attached to the housing.
With regards to claims 12 and 18, the housing is unclear in that it is written in a way that is unrelated to the resilient element which is not supported.  There must be a 
With regards to claims 12 and 18, the phrase “housing is provided with at least one window” is unclear.  Earlier in the claim the housing is disclosed as having a c-shaped retainer.  Using Figure 3A, the window 60 is clearly in the retainer.  It is unclear what structure defines the portion of the housing that has the window if it is not the retainer as currently written.  Claims 14 and 20 have the same issue with the holding element not being on the retainer.
Claim 12 recites the limitation "the position" on line 3.  There is insufficient antecedent basis for this limitation in the claim.
With regards to claims 13 and 19, the phrases “top” and “bottom” are indefinite.  The assembly is a handheld assembly capable of being utilized in an infinite amount of orientations including ones where the portions would not be the top, bottom, or both.  Terms must be used that are true regardless of orientations.
With regards to claims 13 and 19, the phrase “side edges of the housing” is unclear.  As written, the side edges are unrelated to the resilient element which is not supported.  The side edges are 40 which also defines the resilient element as clearly shown in Figure 3A.  If there is no structural relationship between the resilient element and one of the side edges, it is unclear how the resilient element is comprised by the assembly.
With regards to claim 14 and 20, it is unclear what structure defines the holding element.  From paragraph [0047], it is disclosed that each of the retainer portion defining the window and the movable member both incorporate structures that 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8-11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018/007133.
With regards to claims 1 and 15, WO 2018/007133 discloses the same invention including a shaving blade assembly (1) having a housing blade (7), a resilient element supporting the blade and arranged to urge the blade in a first direction orthogonal to a cutting edge of the blade (page 6 lines 28-32, elastic arms), a first movable member (4), the first movable member is configured to abut the blade in a second direction opposite to the first direction (page 10 lines 7-8), and the movable member is further configured to be selectively held in a plurality of different positions (Figs. 3A-3C).

With regards to claims 10 and 11, WO 2018/007133 discloses the same invention including a method of adjusting a shaving blade assembly (1) having a blade (7) supported by a resilient element configured to urge the blade in a first direction orthogonal to a cutting edge of the blade (page 6 lines 28-32, elastic arms), a first movable member (4) abutting the blade in a second direction opposite to the first direction (page 10 lines 7-8), moving the first movable member from an initial position to a final position in either one of the first and second directions (Figs. 3A-3C), holding the first movable member in the final position (Fig. 3C), and the movable member is configured to moves along an arcuate path when moved between the positions (Figs. 3A-3C).


Allowable Subject Matter
Claims 7, 12-14, and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims
It is to be noted that claims 4 and 16 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

23 February 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724